Citation Nr: 0844821	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for post-traumatic stress disorder (PTSD), but 
denied the claim on its merits.  

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2000 
rating decision.  The veteran did not appeal the decision.

2.  The evidence received since the May 2000 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD.

3.  The veteran did not engage in combat with the enemy.  

4.  The weight of the evidence is against finding that the 
veteran has a verified in-service stressor.  

CONCLUSIONS OF LAW


1.  The May 2000 rating decision that denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302(b), 20.1103 
(2008).

2.  The evidence received since the May 2000 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veteran Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  In 
the letter, the veteran was informed that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the October 2004 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim for service 
connection for PTSD in the January and October 2004 VCAA 
letters.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, the VCAA notice to the veteran did not include the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
January 1998 to March 2005.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the controlling aspect of the claim is whether there is 
a non-combat stressor that has been verified so as to support 
a diagnosis of PTSD.  At his hearing, the veteran clearly 
understood the deficiency in his case because he provided 
testimony focusing on this matter.  As discussed below, such 
stressor has not been verified.  Accordingly, a VA 
examination is not in order.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  
A.  New and Material  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Additionally, when determining whether the veteran has 
submitted new and material evidence to reopen a claim, 
consideration must be given to all the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).  In Evans, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.  

At the time of the May 2000 rating decision, which denied 
service connection for PTSD, the pertinent evidence of record 
consisted of the veteran's service treatment records, VA 
outpatient treatment records dated January 1998 to January 
2000, a July 1968 lay statement, and the veteran's December 
1998 application for compensation benefits.  In the May 2000 
rating decision, the RO concluded that service connection was 
not warranted for PTSD because there was no evidence of the 
veteran's claimed stressor or a confirmed diagnosis of PTSD.  
The veteran was notified of the denial in a June 2000 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, the May 2000 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
PTSD in its July 2004 rating decision.  The Board is required 
to address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

The Board has reviewed the evidence of record and finds that 
there has been received the requisite new and material 
evidence to reopen the claim for service connection for PTSD.  
Specifically, the veteran has submitted additional personal 
statements which include specific events during his military 
service that allegedly were responsible for his claimed PTSD; 
VA outpatient treatment records which reflect a current 
diagnosis of PTSD; an undated VA medical statement; and lay 
statements by the veteran's wife and two fellow soldiers.  
Given that the current record now contains a diagnosis of 
PTSD and with consideration of the additional lay statements 
pertaining to the alleged stressor, the Board finds that new 
and material evidence has been received.  Thus, the claim is 
reopened and will be discussed on the merits below.  



B.  Post-Traumatic Stress Disorder (PTSD)  

During the May 2008 hearing, the veteran contends that 
service connection is warranted for his PTSD because he 
witnessed a traumatic event during his active military 
service which caused his current disability.  He explained 
that in December 1950, while standing on his normal guard 
duty, he witnessed a prisoner escape from the base 
guardhouse.  Shortly thereafter, the veteran stated that he 
heard gunfire and saw the prisoner being killed.  The veteran 
asserts that service connection is warranted for his PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service.  There is no indication that he received 
any decorations, medals, badges, commendations, citations, or 
campaign ribbons indicating combat.  The available service 
records, as well as the post service evidence of record, does 
not establish that the veteran engaged in combat with the 
enemy either.  Instead, as previously reported, the veteran 
asserts that he was exposed to a non-combat related stressful 
situation during his active military service.  

Review of the record reveals that the veteran receives 
treatment for PTSD, in addition to polysubstance abuse.  In 
an undated VA medical statement, it was reported that the 
veteran's medical records and service records provide 
supportive evidence in connection with his claim of service 
connection for PTSD.  However, because as previously stated, 
the veteran did not engage in combat with the enemy, the 
controlling issue in this case is whether there is 
independent, credible supporting evidence to corroborate the 
veteran's statements as to the occurrence of the claimed 
stressor.  See Doran, supra; 38 C.F.R. § 3.304(f).  In this 
context, the Board notes that, although the credible 
supporting evidence need not be service department evidence, 
service department records cannot contradict the veteran's 
testimony regarding in-service stressors.  Id.  

After careful review of the record on appeal, the Board finds 
that the weight of the evidence is against a finding that 
credible supporting evidence shows that the veteran's claimed 
stressor actually occurred.  The Board does note the veteran 
has attempted to provide clarifying information regarding his 
stressor, such as approximate date and unit assignment.  
Importantly, the veteran's service treatment records 
contradict the veteran's reported stressor.  Service 
treatment records report that the veteran underwent an in-
service mental examination in April 1951.  The April 1951 
report of mental condition states that in December 1950, the 
veteran was on guard duty.  He went into the barracks and 
told everyone to go outside and walk guard duty with him.  It 
was reported that the veteran did not remember the episode 
thereafter, and there had been no previous history of such 
episodes.  There is no mention of a prisoner being killed or 
that the veteran witnessed a prisoner being killed which 
caused his abnormal behavior in December 1950.  This 
contemporaneous evidence of the alleged stressor is of high 
probative value given its documentation of the events when 
they were most fresh.  

The Board is aware of the veteran's recent testimony as well 
as the lay statements submitted by the veteran's wife and two 
fellow soldiers.  However, while their recollections of 
events of many decades ago are in accord with the veteran's 
current report of what transpired, they are of less probative 
value than the in-service documents that were prepared in 
relation to treatment at the time.  Because no claim for 
benefits was involved during service, the in-service reports 
are clearly more objective in nature.  Moreover, the veteran 
is unable to provide the name of the person involved in the 
claimed killing, and there are insufficient details so that 
further verification can be undertaken.  See Fossie v. West, 
12 Vet. App. 1, 6-7 (1998) (there was no duty to assist where 
veteran's statements concerning in-service stressors were too 
vague to refer to the U. S. Army and Joint Services Records 
Research Center).   Additionally, the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).   In this case, the 
service records are entirely contradictory to the description 
of stressors now alleged by the veteran.  Given their greater 
objectivity and closeness in time to the reported stressor, 
they outweigh the other evidence of record.   

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


